Citation Nr: 1441283	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-04 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than July 16, 2010 for payment of dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to July 1967.  He died in July 1994.  The appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Philadelphia, Pennsylvania VA Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 1994; he served in Vietnam.

2.  The appellant's application for DIC compensation benefits was received on July 16, 2010.

3.  Effective August 31, 2010, ischemic heart disease was added to 38 C.F.R. § 3.309 as a disease warranting presumptive service connection based on exposure to herbicides in Vietnam.

4.  The March 2011 letter from the Social Security Administration (SSA) is competent evidence that in July 1994 (after the Veteran's death) the appellant filed claims for Surviving Child's Benefits (for the Veteran's children) on the record of the Veteran and for Lump Sum Death Payment as the widow of the Veteran; this information reflects at least one claim that is considered a joint claim for purposes of entitlement to VA death benefits.

5.  A February 2011 rating decision granted service connection for the cause of the Veteran's death based on findings that he had ischemic heart disease which warranted presumptive service connection and was a cause of his death.


CONCLUSION OF LAW

An earlier effective date of July 1, 1994 is warranted for the award of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.153, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained in her February 2011 notice of disagreement, the appellant contends that the effective date of the award of DIC benefits should be based upon the date of the Veteran's death (in July 1994).  The Board agrees, and the assignment of an effective date of July 1, 1994 constitutes a full grant of the benefits sought on appeal.  (Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the Veterans Claims Assistance Act of 2000 (VCAA) on this matter, since any error in notice or duty to assist omission is harmless.)

Generally, the effective date of an award based on an original claim for DIC benefits is the date on which the application is received by VA.  38 U.S.C.A. § 5110(a).  However, if the claim for entitlement to DIC benefits is filed with VA within one year of the veteran's death and the claim is ultimately granted, then the effective date will be the first day of the month on which the veteran died.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(2).

The Board observes, in passing, that in September 1994 the appellant filed an application with VA for burial benefits in connection with the Veteran's death.  This claim cannot be interpreted as a claim for service connection for the cause of the Veteran's death.  Additionally, the appellant has explained that a claim she filed in the 1990s with the Agent Orange Administration Agent Orange Veteran Payment Program (processed through the United States District Courthouse in Brooklyn, New York) was filed with her mistaken understanding that the matter was being processed by VA.  This claim submitted to an administrative body outside of VA, which was not received by VA until the pendency of the current appeal, also cannot be interpreted as a claim for VA benefits prior to the date upon which it was received by VA.  As the issue on appeal is being granted on a different basis, there is no need to further discuss or explain these matters at this time.

If a claim is filed with SSA on a form jointly prescribed by the Secretary and the commissioner of SSA, such application "shall be deemed to be an application for benefits" to both agencies on the date the application is filed.  Pursuant to 38 C.F.R. § 3.153, an application for Social Security Administration (SSA) benefits is considered a claim for death benefits and is deemed to have been received in the Department of Veterans Affairs as of the date of receipt by the SSA, provided such application is "on a form jointly prescribed by the Secretary and the Commissioner of Social Security."  Jointly prescribed forms include the VA survivor benefit applications and the SSA survivor applications (Forms SSA-4, 5, 7, and 10).

Any application form filed with SSA requesting survivor's benefits suffices to warrant an effective date for DIC benefits based on the date of the SSA application.  See Van Valkenburg v. Shinseki, 23 Vet. App. 113, 114-119 (2009).

Here, the appellant asserts that she filed her SSA claim for survivor's benefits in July 1994.  Although the claims-file does not contain a copy of the claim itself, a March 2011 "Report of Confidential Social Security Benefit Information" issued by SSA reports (addressing the appellant): "On July 15, 1994 you filed for surviving child's benefits on behalf of your children ... on the record of their father, [the Veteran].  You filed for the Lump Sum Death Payment as the widow of [the Veteran]."  The Board finds that this document is sufficient to prove that the appellant filed a claim with SSA for survivor's benefits within one year of the Veteran's July [redacted], 1994 death.

There was no VA adjudication of the claim for survivor's benefits prior to the February 2011 RO rating decision awarding benefits on the basis of granting service connection for the cause of the Veteran's death (recognizing ischemic heart disease as the cause of the Veteran's death).

With respect to claims governing effective dates for service connection for diseases presumed to have been caused by herbicide or Agent Orange exposure, VA has issued a special regulation to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A "Nehmer class member" is defined to include a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a "covered herbicide disease."  38 C.F.R. § 3.816(b)(1)(ii).  Under 38 C.F.R. § 3.816, there is a limited exception to the statutory provisions governing the assignment of effective dates for Vietnam veterans who have a covered herbicide disease.

"Covered herbicide disease" means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in § 3.309(e).  38 C.F.R. § 3.816(b)(2)(as revised, effective September 6, 2013).

Recently, VA amended the list of covered diseases presumed service-connected due to herbicide exposure as to include (among others) ischemic heart disease.  A new Note 3 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  See 75 Fed. Reg. 53,202 -53,216 (Aug. 31, 2010), later codified at 38 C.F.R. § 3.309(e).

The appellant is a "Nehmer class member" as she is the Veteran's surviving spouse. 
38 C.F.R. § 3.816 provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  38 C.F.R. § 3.816 provides that, if a class member's claim for cause of death or other DIC benefits was received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death, the effective date of the award will be the later of the date such claim was received by VA or the date the death occurred, whichever is later.  However, if the claim was received within a year following death, the effective date of the award shall be the first day of the month in which the death occurred.  38 C.F.R. § 3.816(d)(2), (3), (4).

The effective date of the regulation which added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides is August 31, 2010.  See 75 Fed. Reg. 53,202 -53,216 (Aug. 31, 2010).  In this situation where the Board has determined that the DIC claim from the Nehmer class member was received after May 3, 1989 and before the effective date of the pertinent liberalizing law regarding ischemic heart disease, and where the DIC claim was filed within a year following the Veteran's death, the effective date of the award shall be the first day of the month in which the death occurred.  38 C.F.R. § 3.816(d)(3).  Accordingly, the sought effective date of July 1, 1994 is the appropriate effective date for assignment for the grant of service connection for the cause of the Veteran's death.  The appeal is granted.



ORDER

An effective date of July 1, 1994 for the award of service connection for the cause of the Veteran's death is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


